DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. 	The drawings received on 12/9/19 are acceptable.
Allowable Subject Matter
3. 	Claims 1 – 20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: 	Regarding claims 1 – 20, Lull et al. (2014/0165744, hereinafter Lull) in view of Braedt (DE102018001253) represent the best art of record. However, Lull in view of Braedt fail to encompass all of the limitations of independent claims 1, 16 and 20.  	Regarding claim 1, Lull discloses a method and apparatus comprising a power measurement assembly mounted within an axle, the axle being a spindle that interconnects the cranks of a bicycle, exercise, bicycle, or other fitness equipment, wherein the power measurement assembly may include strain gauges connected with an appropriate circuit that provides an output of the force on the axle by a rider pedaling the crank.  
 	Lull fails to disclose a sensor attached to the inner wall of the axle within the second volume of the axle.
 	Braedt discloses an apparatus comprising a base member, a pivot mechanism, a movable member, and a chain guide assembly, the pivot mechanism connecting the base member to the movable member, the chain guide assembly rotatably connected to the movable member about a rotation axis.  
 	However, Lull, Braedt, or combinations thereof, fail to teach a sensor attached to the inner wall of the axle within the second volume of the axle.
	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 1 and the examiner can find no teachings for a sensor attached to the inner wall of the axle within the second volume of the axle, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
 	Regarding claim 16, Lull discloses a method and apparatus comprising a power measurement assembly mounted within an axle, the axle being a spindle that interconnects the cranks of a bicycle, exercise, bicycle, or other fitness equipment, wherein the power measurement assembly may include strain gauges connected with an appropriate circuit that provides an output of the force on the axle by a rider pedaling the crank.  
 	Lull fails to disclose that the fixed portion comprises a sensor that is attached to the inner wall of the axle within the second volume of the axle.	Braedt discloses an apparatus comprising a base member, a pivot mechanism, a movable member, and a chain guide assembly, the pivot mechanism connecting the base member to the movable member, the chain guide assembly rotatably connected to the movable member about a rotation axis.  
 	However, Lull, Braedt, or combinations thereof, fail to teach a fixed portion that comprises a sensor that is attached to the inner wall of the axle within the second volume of the axle. 	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 16 and the examiner can find no teachings for the fixed portion comprising a sensor that is attached to the inner wall of the axle within the second volume of the axle, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
	Regarding claim 20, Lull discloses a method and apparatus comprising a power measurement assembly mounted within an axle, the axle being a spindle that interconnects the cranks of a bicycle, exercise, bicycle, or other fitness equipment, wherein the power measurement assembly may include strain gauges connected with an appropriate circuit that provides an output of the force on the axle by a rider pedaling the crank.   	Lull fails to disclose a first sensor attached to the inner wall within the second volume; and a second sensor attached to the inner wall within the second volume, the second sensor being opposite the first sensor.
 	Braedt discloses an apparatus comprising a base member, a pivot mechanism, a movable member, and a chain guide assembly, the pivot mechanism connecting the base member to the movable member, the chain guide assembly rotatably connected to the movable member about a rotation axis.  
 	However, Lull, Braedt or combinations thereof, fail to teach a first sensor attached to the inner wall within the second volume; and a second sensor attached to the inner wall within the second volume, the second sensor being opposite the first sensor.  	Hence, the best prior art of record fails to teach the invention as set forth in independent claim 20 and the examiner can find no teachings for a first sensor attached to the inner wall within the second volume; and a second sensor attached to the inner wall within the second volume, the second sensor being opposite the first sensor, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Chen (6,402,257) discloses a wheel hub for a bicycle. 	Fukuda (7,585,237) discloses a bicycle component with axle fixing structure. 	Hsu (2013/0014596) discloses a force measuring device for a bicycle. 	Nishikawa et al. (2014/0121049) disclose a bicycle drive unit.
 	Grassi (2013/0024137) discloses a torque sensor.
 	Janecek et al. (2012/0234108) disclose an isolated torque sensor.
  	Bonfils (4,651,402) discloses a method of making an assembly of a metal bearing ring and a solid or hollow cylindrical metal part, and an assembly so obtained.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        5/21/22